This is an appeal from an order adjudicating that the appellant was guilty of driving while under the influence of intoxicating liquors.
It appears from the transcript that James E. Love, Florida highway patrol trooper, observed the appellant operating a motor vehicle. The officer testified that in his opinion the appellant was under the influence of intoxicating liquors to such an extent that he was deprived of the full possession of his normal faculties. The appellant requested and was given a drunkometer test by Nathan Lotka, drunkometer operator of the sheriff’s department, whose qualifications to administer the test and to interpret the test so given were conceded by the appellant through his attorney of record. The reading of this test was .292, which the witness interpreted as reflecting that the appellant had consumed between *5911 and 14 bottles of beer or between 11 and 14 ounces of hundred proof whiskey. The appellant also consented to a blood test being made. The result of this blood test indicated that he had in his system approximately 12 ounces of hundred proof whiskey or its equivalent in other alcoholic beverages and that his normal faculties were impaired.
There is ample evidence in the record to sustain the judgment of the trier of the facts that the appellant was guilty of the charges brought against him, and this court will not disturb a finding where there is substantial evidence supporting it.
The judgment and sentence are affirmed.